


WARNING

The President
    of the panel hearing this appeal directs that the following should be attached
    to the file:

An order
    restricting publication in this proceeding under ss. 486.4(1), (2), (3) or (4)
    or 486.6(1) or (2) of the
Criminal Code
shall continue.  These
    sections of
the Criminal Code
provide:

486.4     (1)
Subject to subsection (2), the
    presiding judge or justice may make an order directing that any information
    that could identify the complainant or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)     any of
    the following offences;

(i)   an offence
    under section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 172,
    172.1, 173, 210, 211, 212, 213, 271, 272, 273, 279.01, 279.02, 279.03, 346 or
    347,

(ii)  an
    offence under section 144 (rape), 145 (attempt to commit rape), 149 (indecent
    assault on female), 156 (indecent assault on male) or 245 (common assault) or
    subsection 246(1) (assault with intent) of the
Criminal Code
, chapter
    C-34 of the Revised Statutes of Canada, 1970, as it read immediately before
    January 4, 1983, or

(iii) an
    offence under subsection 146(1) (sexual intercourse with a female under 14) or
    (2) (sexual intercourse with a female between 14 and 16) or section 151
    (seduction of a female between 16 and 18), 153 (sexual intercourse with
    step-daughter), 155 (buggery or bestiality), 157 (gross indecency), 166 (parent
    or guardian procuring defilement) or 167 (householder permitting defilement) of
    the
Criminal Code
, chapter C-34 of the Revised Statutes of Canada,
    1970, as it read immediately before January 1, 1988; or

(b)     two
    or more offences being dealt with in the same proceeding, at least one of which
    is an offence referred to in any of subparagraphs (a)(i) to (iii).

(2)
In proceedings in respect of
    the offences referred to in paragraph (1)(a) or (b), the presiding judge or
    justice shall

(a)  at the first reasonable opportunity, inform any
    witness under the age of eighteen years and the complainant of the right to
    make an application for the order; and

(b)  on application made by the complainant, the prosecutor
    or any such witness, make the order.

(3)
In proceedings in respect of
    an offence under section 163.1, a judge or justice shall make an order
    directing that any information that could identify a witness who is under the
    age of eighteen years, or any person who is the subject of a representation,
    written material or a recording that constitutes child pornography within the
    meaning of that section, shall not be published in any document or broadcast or
    transmitted in any way.

(4)
An order made under this
    section does not apply in respect of the disclosure of information in the
    course of the administration of justice when it is not the purpose of the
    disclosure to make the information known in the community. 2005, c. 32, s. 15;
    2005, c. 43, s. 8(3)(b).

486.6     (1)
Every person who fails to comply with
    an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)
For greater certainty, an
    order referred to in subsection (1) applies to prohibit, in relation to
    proceedings taken against any person who fails to comply with the order, the
    publication in any document or the broadcasting or transmission in any way of
    information that could identify a victim, witness or justice system participant
    whose identity is protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. D.R., 2012 ONCA
    253

DATE: 20120419

DOCKET: C52471

Doherty, MacPherson and Sharpe JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

D.R.

Appellant

Frances Brennan, for the appellant

Roger A. Pinnock, for the respondent

Heard and released orally: April 13, 2012

On appeal from the conviction entered on June 8, 2010 and
    the sentence imposed on July 21, 2012 by Justice Roland J. Haines of the Superior
    Court of Justice, sitting without a jury.

ENDORSEMENT

[1]

The appellant was convicted on June 8, 2010 of incest and sexual assault
    in relation to his daughter between January 1, 2005 and April 18, 2009.  He was
    sentenced on July 21, 2010 to four years imprisonment, concurrent for each
    offence.  He appeals both the convictions and the sentence.

[2]

The appellant contends that the trial judges reasons are insufficient
    to permit meaningful appellate review:
R. v. Sheppard
, [2002] 1 S.C.R.
    869.

[3]

We do not accept this submission.  The trial judge delivered oral
    reasons for judgment covering 19 pages.  The reasons demonstrate a firm grasp
    of the evidence and recognition that the central issue was credibility.  The
    trial judge was alive to both the defence theory of motive to fabricate and the
    appellants firm denial of any sexual misconduct with his daughter.  The trial
    judge also confronted the frailties in the complainants evidence.

[4]

The appellant submits that the trial judge erred by shifting the burden
    of proof to the appellant.  He did this when he rejected the appellants
    evidence by accepting the evidence of the complainant and the son of the
    appellants partner.

[5]

There is nothing wrong with this approach to the evidence: see
R. v.
    J.J.R.D.
, [2006] O.J. No. 4749 (Ont. C.A.), at para. 53.

[6]

The appellant contends that the trial judge erred in his application of
R.
    v. W.D.
, [1991] 1 S.C.R. 742.

[7]

We disagree.  The trial judge concluded his reasons with this summary,
    an entirely accurate reflection of
W.D.
:

Accordingly, I do not accept Mr. [Rs] testimony and do not
    find that it raises a reasonable doubt.  I am, however, satisfied beyond a
    reasonable doubt on the testimony of [S.R.] and [D.C.] that [D.R.] is guilty as
    charged on counts one and two.

[8]

The appellant did not pursue his unreasonable verdict issue in oral
    argument.  For the sake of completeness, we record that we see no merit in this
    submission.

[9]

The appellants sentence appeal is only a contingent one  namely, if we
    uphold the convictions only in relation to the April 17, 2009 incident, then
    the global sentence should be reduced.  Since we do not think that the trial
    judges conclusion that there was a pattern of assaults was unreasonable, it
    follows that the four year sentence imposed by the trial judge should stand.

[10]

The
    conviction and sentence appeals are dismissed.

Doherty
    J.A.

J.C.
    MacPherson J.A.

Robert
    J. Sharpe J.A.


